Citation Nr: 1429475	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  08-34 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1972 to February 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This matter was previously remanded by the Board in December 2011, and now returns for appellate review.  When this case was previously before the Board in December 2011, claims for entitlement to increased ratings for bilateral hearing loss and tinnitus were denied and entitlement to an earlier effective date for the grant of service connection for tinnitus was also denied.  The issue of entitlement to a TDIU, which was recognized as raised by the record in December 2011, was remanded for additional development and consideration.  As discussed below, the Board finds that there has not been substantial compliance with December 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In his November 2008 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  An August 2010 letter notified the Veteran that a Travel Board hearing had been scheduled in September 2010.  However, the Veteran did not report for the hearing.  Therefore, the Veteran's hearing request is deemed to be withdrawn and the Board may proceed to adjudicate this appeal. 38 U.S.C.A. § 20.704(d) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As to the issue of entitlement to a TDIU, the Board finds that the development requested by the Board's December 2011 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The December 2011 Board remand instructions directed the RO to provide the Veteran with proper notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) for his TDIU claim, to afford the Veteran a VA examination for the claim and subsequent re-adjudication of the claim.  In February 2012, the RO provided the Veteran with proper notice under the VCAA.  The RO also re-adjudicated the claim and issued a March 2012 supplemental statement of the case.  

Additionally, a February 2012 VA audiological examination was obtained and an opinion for the Veteran's TDIU claim was provided.  However, the Board finds the February 2012 VA examination report inadequate.  Specifically, the February 2012 VA examiner stated the c-file was not reviewed, as the VA examiner determined that such was not necessary for a TDIU claim.  Moreover, the February 2012 examination report stated that, regarding employability, a Veteran with tinnitus and this degree of hearing loss would most certainly be able to obtain and maintain gainful employment.  However, this rationale does not address the claim in a manner that is specific to this Veteran and this Veteran's situation.  In this regard, as noted above, the February 2012 VA examiner did not review the Veteran's claims file and the February 2012 examination report itself does not reflect consideration of the Veteran's education and occupational experience.  However, consideration of the Veteran's level of education, any special training, and previous work experience may be part of a TDIU determination.  See 38 C.F.R. § 4.16 (2013).  As a result, the Board finds that February 2012 VA examination report is inadequate, and additional development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

The August 2008 VA audiological examination report stated that the Veteran had been disabled for two years.  However, during the December 2009 VA audiological examination, the Veteran reported he had not worked since 2007 and referenced disability leave from work.  It is not clear if the Veteran receives disability benefits from the Social Security Administration (SSA).  However, there are no SSA records associated with the claims file, and there is no indication that VA has attempted to obtain any such records.  While SSA records are not controlling for VA determinations, when VA is put on notice of the existence of SSA records, and such records may be pertinent to a VA claim, VA must seek to obtain those records before proceeding with the appeal.  Here, given that the Veteran's claim hinges on the question of employability, and there is some indication that SSA records may exist, such records would be highly pertinent to the claim.  Thus, an attempt should be made to determine if the Veteran receives disability from the SSA and if so, such records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Using appropriate procedures, determine if the Veteran receives disability benefits from the SSA, and if so, associate with the claims file all records pertaining to the Veteran concerning a claim for disability benefits, to include all associated evidence and a copy of all disability determinations.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Schedule an examination by a Vocational Rehabilitation Specialist to obtain an opinion with respect to the TDIU claim.  The complete record, to include a copy of this Remand, and the claims folder, must be made available to and reviewed by the examiner.  The examiner must provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected disabilities, without consideration of any non service-connected disabilities and without regard to his age, preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for the opinion expressed must be provided. 

2.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



